Title: To James Madison from Carlos Martínez de Yrujo, 3 May 1802
From: Yrujo, Carlos Martínez de
To: Madison, James


Washington 3 of May 1802
The Undersign’d Envoy Extraordinary, & Minister Plenipotentiary of H. Cathc. Majesty, takes the liberty of calling the attention of the Secretary of State to a desagreable event, which took place in Philadelphia on the 7 of April last, in which H. M. Flag & some of his subjects receiv’d from a furious multitude the most scandalous insult, for which, he appeals to this Governement in the most serious manner for obtaining a proper satisfaction.
At the demand of the Crew of the Spanish Brig Cabo de Hornos the Marshall at Philadelphia got possesion of her in order to bring her to a public sale, & pay with the monies arising therefrom the arrears due for wages to the Spanish Sailors; & during the sale was to take place, the Marshall left the Brig in custody of the Saylors. On the 7 of April last as the crew were at dinner on a neigbouring house, the Brig was surpris’d by a croud of Carpanters, & Blacksmiths, who had along with them a chain to fasten her, for some demand on their part; but the Spanish saylors being appris’d of this intrusion & under the impression, given them, that nobody could touch the Vessel without their consent, resisted the attempt; in consequence a quarell ensued in which the Crew of the Spanish Brig depriv’d the carpanters & Blacksmiths of their chain, & hoisted the Spanish Flagg on the Brig, as a signal of the protection they were entitled to, by the existing treaty between the King & the United States, the rights of hospitality, & the self-persuasion of a just & honest conduct, as they could not consider themselves as aggresors in the last contest.
A great number of people were by this time assembled near the Brig: sometime afterwards the Sheriff appear’d with his Constables, & his apparition operated as a signal for a general discharge of Stones from the Mob against the Spanish Vessel. In the beginning the Spaniards confin’d their endeavours to shelter themselves from the cloud of Stones falling on them, untill two of them prov’d wounded; when getting hold of the same Stones thrown against them, flung them back to the Crowd, & wounded in their turn one, who afterwards has been found to be a Constable. As soon as the Sheriff approach’d the Brig & the Crew were informed of his being a officer of Justice, they gave up all defence, & far from opposing his entrance they receiv’d him with respect. In this interval of calm which ensued, the furious multitude attack’d the Brig on all sides, beated, wounded & tighted with ropes the saylors, & not contented to have exercis’d their rage on every thing they mett with upon Deck, struck down the Spanish Colours which were flying on the mainmast, & one or two Ruffians getting hold of them, & after waving the Flag in the air as a mark of triumph, they tore it to pieces, & threw them into the air to the repeated huzzas of the populace. Those incredible transactions took place under the eye of the Sheriff, sorrounded by his constables, & there is strong reason to believe, that had he been as active in preserving order as in overpowering a handful of unprotected strangers, all those excesses could have been prevented.
The Undersigned truly attached to justice & truth, declin’d to act as soon as he was inform’d of those extraordinary transactions, well aware how, in buiseness of this nature, the first impressions are generally incorrect by the influence occasion’d by resentment on one hand, & the confusion & the rapidity of events on the other. He has in consequence not neglected in this interval any step which could tend to clear up the circumstances of this unfortunate accident, with the view to appear before this Governement not as a blind & indiscriminating Supporter of H Catc. Majesty’s Subjects but as a Moderate & firm defender, as well of their rights, as of the honor of the Nation, so shamefully compromis’d in the present case. The results of his investigations have produc’d the preceding account, & all its parts are founded on sworn evidences of some of the Spanish Crew, before the Consul General of Spain, in whose office shatter’d remains of the destroy’d Flag are equally to be found.
The Spanish Saylors beaten, & insulted, even when secur’d by the Sheriff, have been since sett at liberty; strong indication of their innocence, or that if in any way coulpable their error arose from some mistake, or want of Knowledge of the lenguage, manners, & laws of the Country.
The Undersign’d Envoy Extraordinary, without entering on the observations it would be on his power to make on the partial conduct of the Sheriff on this occasion, calls again the attention of the Secretary of State to the agravating circumstance of the Striking down the Spanish Colours tearing of the National Flag, & throwing into the air its remains with the utmost ignominy. This insult is too glaring & of too much magnitude to be lett pass in silence; in consequence of which the undersign’d address himself to the Secretary of State in the most serious manner to obtain from the American Governement the satisfaction due to the King his Master for the said insult, satisfaction which will not prove difficult, if the Governement of the United States desirous of Showing a disposition to give it, offer in the News Papers the reward of 500 or 1000 Dollars to the person who will discover the perpetrator or perpetrators of such a criminal Act, & that once found out they may be prosecuted & punish’d as the Law requires.
The Undersign’d prevails of this opportunity to renew to the Secretary of State the sentiment of his high consideration.
Carlos mrtnz de Yrujo
 

   
   RC, two copies (DNA: RG 59, NFL, Spain, vol. 2); Tr (AHN: State Archives, vol. 5630). Yrujo sent JM one copy of the RC in English (marked “Copie”) and one in Spanish (dated 9 May 1802); both copies are docketed by Brent. Tr in Spanish; undated.



   
   The incident was noted in the Gazette of the U.S., 8 Apr. 1802, as an “affray” in which sixteen Spanish sailors were arrested for the beating of a sheriff’s deputy who was trying to chain the ship to a wharf. JM’s response was to request that the state of Pennsylvania investigate and prosecute the matter if necessary. After writing to Jefferson and Attorney General Lincoln, JM asked Gov. Thomas McKean and the attorney for the district of Pennsylvania, A.J. Dallas, to carry out a thorough investigation. The matter was concluded in August 1802 when the attorney general of Pennsylvania issued a nolle prosequi after the sailors had made restitution to the injured man (JM to Jefferson, 11 May 1802; JM to McKean, 11 May 1802; JM to Dallas, 12 May 1802; JM to Yrujo, 12 May 1802; Lincoln to JM, 12 May 1802; Jefferson to JM, 14 May 1802; McKean to JM, 16 Aug. 1802).


